ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 - 20 are allowed in light of the Applicant's response filed on July 29, 2022. 
The following is an Examiner’s statement of reasons for allowance: Independent claim incorporates detailed subject matter of the imaging apparatus. 
The closest prior art Zhu et al. (US 9,555,740 B1), SHIMAZU et al. (US 2020/0302657 A1), NAKAJIMA (US 2011/0187886 A1), OBA et al. (US 2020/0317213 A1) and Hirai et al. (US 2013/0027557 A1) do not disclose the claimed element, “a first receiver configured to receive a first image from an outdoor camera; a second receiver configured to receive a second image from an indoor camera, the second image having an imaging range that includes at least a portion of an imaging range of the first image; and a controller configured to determine an abnormality in the first image or the second image based on a common portion in the imaging ranges of the first image and the second image and using an image characteristic ratio indicating a difference between luminance distribution of the common portion of the first image and luminance distribution of the common portion of the second image”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While determining an abnormality in an image was known at the time of the invention, Applicant's very specific claimed structure of determining the abnormality by using the luminance distribution differences of an image from an outdoor camera and an image from an indoor camera, where one image has an imaging range that includes at least a portion of an imaging range of the other image, is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425